DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/513,269 in view of Priest et al (US 2015/0254193 A1).
Regarding claims 1-25, claims 1-18 of copending Application No. 16/513,269 disclose a system for directing device data from a controller to a server.  Claims 1-18 of copending Application No. 16/513,269 do not explicitly disclose that the controller determines a type of device based on the device data.  Priest discloses that device mode usb-x may identify the type of peripheral HID based on incoming data packets (144th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify claims 1-18 of copending Application No. 16/513,269 to include detecting the type of peripheral device based on incoming data packets, as suggested by Priest, to direct incoming data packets to correct servers.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11, 14-16, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Priest et al (US 2015/0254193 A1).
Regarding claim 1, Priest discloses a system (Fig. 8) comprising: 

a controller (Fig. 8, device mode usb-x 804 a); and 
a least one server (Fig. 8, usb host a 802a), wherein the node is configured to receive device data, couple the unique identifier to the device data and send the coupled unique identifier and device data to the controller and the controller is configured to receive the device information from the node (52nd – 54th paragraphs, usb data received at the host mode usb-x device from usb peripheral device may be packetized.  The data packets include host mode usb-x ip address.  The network data packets are routed through network from host mode usb x device to device mode usb-x device) and determine a server to which the device data is to be directed (167th paragraph, in one aspect, the usb-x device 804a, which is a device mode usb-x may support a single USB host device 802a, e.g., illustrated in Fig. 8.  In other aspects, usb-x device 804 may support greater number of usb host devices.  This implies that usb-x device 804a may couple to a plurality of usb host devices.  Therefore, the device mode usb-x must determine which usb host device to forward the incoming data packets based on configuration, illustrated in Fig. 18 and 150th-151st paragraphs) based on the type of device data determine a type of device based on the device data (144th paragraph, device mode usb-x may identify the type of peripheral HID based on identifiers of the incoming network data packets and reconstruct signals associated with the type of peripheral HID identified when transmitting the signals to the USB host 802.  Herein, the identifiers are the metadata and as illustrated in Fig. 18 of Priest, the destination USB hosts are selected based on the type of data of peripheral devices.  Therefore, usb-x804 may determine the correct destination USB host for routing based on the type of data of peripheral devices).

Regarding claim 2, Priest discloses that wherein the node is further configured to couple the device data with a unique server identification and send the coupled device data and unique server identification to a network (53rd paragraph, the network destination address included in the generated data packets may be the address of the device mode usb-x).

th paragraph, device mode usb-x receives network data packets through a network).

Regarding claim 4, Priest discloses that wherein the network transfers the coupled device data and the unique server identification to the server associated with the unique server identification (Fig. 8, usb-x 804a receives incoming data packets and forwards the usb data to usb host 802a).

Regarding claim 11, Priest discloses that wherein at least one of the node, the controller, a tunnel service, and the at least one server is configured to at least one of override data requests, block data requests, and process data requests using one of a preset protocol (Fig. 18) and data route (Fig. 8, data routes connecting host mode usb-x to device mode usb-x).

Regarding claim 14, Priest discloses a network between the node and the controller (Fig. 8, network 201 connecting host mode usb-x to device mode usb-x).

Regarding claim 15, Priest discloses that wherein the data from the node flows through a network and to the controller (Fig. 8, network data packets flow through network 201 to reach the device mode usb-x).

Regarding claim 16, Priest discloses that wherein the controller is configured to determine a device based on the device data (144th paragraph, device mode usb-x may identify the type of peripheral HID based on incoming data packets).


th paragraph, in one aspect, the usb-x device 804a, which is a device mode usb-x may support a single USB host device 802a, e.g., illustrated in Fig. 8.  In other aspects, usb-x device 804 may support greater number of usb host devices.  This implies that usb-x device 804a may couple to a plurality of usb host devices.  Therefore, the device mode usb-x must determine which usb host device to forward the incoming data packets based on configuration) and user specific rules (Fig. 18, user selections).

Regarding claim 22, Priest discloses that wherein the at least one server is a plurality of servers (167th paragraph, in one aspect, the usb-x device 804a, which is a device mode usb-x may support a single USB host device 802a, e.g., illustrated in Fig. 8.  In other aspects, usb-x device 804 may support greater number of usb host devices.  This implies that usb-x device 804a may couple to a plurality of usb host devices) and the controller is configured to receive the device data from the node and determine which server among the plurality of servers the device data is to be directed (167th paragraph, in one aspect, the usb-x device 804a, which is a device mode usb-x may support a single USB host device 802a, e.g., illustrated in Fig. 8.  In other aspects, usb-x device 804 may support greater number of usb host devices.  This implies that usb-x device 804a may couple to a plurality of usb host devices.  Therefore, the device mode usb-x must determine which usb host device to forward the incoming data packets based on configuration) based on user specific rules (Fig. 18, user selections).

Regarding claim 23, Priest discloses that wherein the at least one server is a plurality of servers (167th paragraph, in one aspect, the usb-x device 804a, which is a device mode usb-x may support a single USB host device 802a, e.g., illustrated in Fig. 8.  In other aspects, usb-x device 804 may support greater number of usb host devices.  This implies that usb-x device 804a may couple to a plurality of usb host devices) and the controller is configured to receive the device data from the node and determine which server among the plurality of servers the device data is to be directed (167th paragraph, in one aspect, the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Priest in view of Morris (US Pub 2011/0098000 A1).
Regarding claims 5 and 6, Priest discloses that the device data is associated with the device (Fig. 21, block 2102).  Priest does not disclose that wherein the device is connected to the node wirelessly and/or the node receives Bluetooth signal from the device.  Morris discloses a peripheral device connecting to the computer wirelessly via Bluetooth (Fig. 1).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include Bluetooth usb transmissions in Priest’s system, as suggested by Morris, to eliminate physical cable connections.

Regarding claim 7, Priest discloses that wherein the device is a usb device (Fig. 8, usb device A).

Regarding claim 8, Priest discloses that wherein the usb device sends device identifying information to the node (Fig. 8, usb device A, usb device B, and usb device C information must inform host mode usb-x 814a its identification).
th paragraph, Ethernet links are utilized).

Regarding claim 10, Priest discloses that wherein the device is a usb device (Fig. 8, usb device A).

 Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Priest in view of Mo et al (US 2018/0351785 A1).
Regarding claims 12 and 13, Priest discloses that the host mode usb-x transmitting polling messages to its peripheral devices (10th paragraph).  Priest does not disclose that wherein the controller is configured to query the device using one of a first protocol and data route and/or the controller is configured to query the device using one of a second protocol and data route if the device fails to respond to a said query within a predetermined time period.  Mo discloses transmitting a query packet and transmitting a trigger packet using non-access stratum protocol when no response is received from the transmitted UDP query packet (6th paragraph and Fig. 3).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize a second protocol for transmission of query packet in Priest’s system after the first query, as suggested by Mo, to overcome defective connection.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Priest in view of Chu et al (US Pub 2016/0028685 A1).
Regarding claim 17, Priest discloses the network address of the Device Mode USB-X 804a coupled to host A 802a is programmed into the Host Mode USB-X device's (98th paragraph).  Priest does not disclose that wherein the controller is configured to send a unique server identification to the node.  Chu discloses that once server 112 is configured with the IP address received from system controller 114, server 112 can advertise its IP address to other network devices (22nd paragraph).  Therefore, it would 

Regarding claim 18, Priest discloses that wherein the controller is configured to determine a device based on the device data (144th paragraph, device mode usb-x may identify the type of peripheral HID based on incoming data packets).  Pries does not disclose that wherein the controller is configured to send a unique server identification to the node.  Chu discloses that once server 112 is configured with the IP address received from system controller 114, server 112 can advertise its IP address to other network devices (22nd paragraph).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include address advertising in Priest’s system, to introduce a node for a new connection and/or path in the network.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Priest Allen et al (US 2017/0171291 A1).
Regarding claim 19, Priest discloses a system comprising:
at least one device (Fig. 8, usb device 822);
at least one node connected to the at least one device (Fig. 8, host mode usb-x 814 connected to usb device 822), the node being configured to package data from the at least one device (52nd – 54th paragraphs, usb data received at the host mode usb-x device from usb peripheral device may be packetized.  The data packets include host mode usb-x ip address.  The network data packets are routed through network from host mode usb x device to device mode usb-x device); 
a controller configured to receive the packaged data from the at least one node (Fig. 8, switch 805); and
at least one server configured to receive the packaged data from the controller and unpack the packaged data (Fig. 8, device mode usb-x receives and reconstructs network data packets) and determine th paragraph, in one aspect, the usb-x device 804a, which is a device mode usb-x may support a single USB host device 802a, e.g., illustrated in Fig. 8.  In other aspects, usb-x device 804 may support greater number of usb host devices.  This implies that usb-x device 804a may couple to a plurality of usb host devices.  Therefore, the device mode usb-x must determine which usb host device to forward the incoming data packets based on configuration, illustrated in Fig. 18 and 150th-151st paragraphs) based on the type of data from at least one device (144th paragraph, device mode usb-x may identify the type of peripheral HID based on identifiers of the incoming network data packets and reconstruct signals associated with the type of peripheral HID identified when transmitting the signals to the USB host 802 and as illustrated in Fig. 18 of Priest, the destination USB hosts are selected based on the type of data of peripheral devices.  Therefore, usb-x804 may determine the correct destination USB host for routing based on the type of data of peripheral devices).
Priest does not disclose a sensor.  However, sensor for collecting data is known in the art.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a sensor in Priest’s system, to collect information for network management.
Priest discloses determining a server to which the unpacked data is to be directed based on the type of data from the node (144th paragraph, device mode usb-x may identify the type of peripheral HID based on identifiers of the incoming network data packets and reconstruct signals associated with the type of peripheral HID identified when transmitting the signals to the USB host 802).  Priest does not disclose a server to determine a server for directing data.  Allen discloses sending content request from a local server to a service server based on tagged rules (Fig. 3).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the feature for forwarding content request from one server to another in Priest’s system, as suggested by Allen, to satisfy and/or accommodate content request.

Regarding claim 20, Priest discloses that wherein at least one server is configured to unpack the packaged data (Fig. 8, device mode usb-x receives and reconstructs network data packets).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Priest in view of Allen et al (US 2017/0171291 A1).
Regarding claim 24, Priest discloses a plurality of devices configured to generate device data (Fig. 8, USB devices 822), wherein the node is among a plurality of nodes connected to the plurality of devices and each node of the plurality of nodes has a unique identifier (Fig. 7, host mode usb-x includes a network address 716) and is configured to couple their unique identifier with data generated by its connected device and send the coupled unique identifier and device data to the controller (52nd – 54th paragraphs, usb data received at the host mode usb-x device from usb peripheral device may be packetized.  The data packets include host mode usb-x ip address.  The network data packets are routed through network from host mode usb x device to device mode usb-x device), the at least one server is a plurality of servers (Fig. 8, device mode usb-x 804s) and the controller is configured to determine which server among the plurality of servers the device data is to be directed (167th paragraph, in one aspect, the usb-x device 804a, which is a device mode usb-x may support a single USB host device 802a, e.g., illustrated in Fig. 8.  In other aspects, usb-x device 804 may support greater number of usb host devices.  This implies that usb-x device 804a may couple to a plurality of usb host devices.  Therefore, the device mode usb-x must determine which usb host device to forward the incoming data packets based on configuration, illustrated in Fig. 18).  Priest does not disclose that the server to which the device data is sent is configured to send the data to a second server based on specific rules encoded on the server to which the device data was sent.  Allen discloses sending content request from a local server to a service server based on tagged rules (Fig. 3).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the feature for forwarding content request from one server to another in Priest’s system, as suggested by Allen, to satisfy and/or accommodate content request.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Priest in view of Allen further in view of Godfrey.
nd – 54th paragraphs, usb data received at the host mode usb-x device from usb peripheral device may be packetized.  The data packets include host mode usb-x ip address.  The network data packets are routed through network from host mode usb x device to device mode usb-x device), the at least one server is a plurality of servers (Fig. 8, device mode usb-x 804s) and the controller is configured to determine which server among the plurality of servers the device data is to be directed (167th paragraph, in one aspect, the usb-x device 804a, which is a device mode usb-x may support a single USB host device 802a, e.g., illustrated in Fig. 8.  In other aspects, usb-x device 804 may support greater number of usb host devices.  This implies that usb-x device 804a may couple to a plurality of usb host devices.  Therefore, the device mode usb-x must determine which usb host device to forward the incoming data packets based on configuration, illustrated in Fig. 18).  Priest does not disclose that the server to which the device data is sent is configured to send the data to a second server based on specific rules encoded on the server to which the device data was sent.  Allen discloses sending content request from a local server to a service server based on tagged rules (Fig. 3).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the feature for forwarding content request from one server to another in Priest’s system, as suggested by Allen, to satisfy and/or accommodate content request.
Priest does not disclose that wherein the controller is configured to generate data tunnels between the plurality of nodes and the plurality of servers.  Godfrey discloses that with a connection established between the energy devices and the Wi-Fi network, packets from the energy devices pass through the tunnel to the utility server only (25th paragraph and Fig. 10).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the feature for setting up a tunnel in .
Response to Arguments
Applicant's arguments filed October 25, 2021 have been fully considered but they are not persuasive. 
Applicant argues in pages 7 and 8 that the usb-x804a as being connected to a single host device 802a and therefore does not require usb-x804a determining a server to which the device data is to be directed.  Applicant further argues that according to 167th paragraph, when the usb-x804a may support a single USB host device when operating in device mode.  Examiner respectfully disagrees. According to Fig. 9 of Priest, when the usb-x906, acting as a device mode, it is connected to USB host 902.  However, according to 167th paragraph, in other aspects, usb-x804 may support fewer or greater number of usb host devices 802.  This implies that, when the usb-x804, acting as a device mode, it can connect to a plurality of host devices 802.  In other words, usb-x804, when operating as a host mode, connects to peripheral devices and when operating as a device mode, connects to a plurality of host devices.
Furthermore, Priest discloses that device mode usb-x may identify the type of peripheral HID, e.g., keyboard, mouse, touchscreen, etc.., based on identifiers within the packets, e.g., source address of peripheral device and reconstruct signals associated with the type of peripheral HID identified when transmitting the signals to the USB host (144th paragraph).  As illustrated in Fig. 18 of Priest, the destination USB hosts are selected based on the type of data of peripheral devices.  Therefore, usb-x804 may determine the correct destination USB host among the plurality of host devices for routing based on the type of data of peripheral devices.
Applicant argues in page 9 that Priest fails to recite at least one server configured to receive the packaged data from the controller and unpack the packaged data and determine a server to which the unpacked data is to be directed based on the type of data from the at least one sensor as recited in claim 19.  Please see Examiner’s response above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472